DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-14, filed 06/29/2022, with respect to Claim 1 and 13 have been fully considered and are persuasive.  The 103 rejection of 05/25/2022 has been withdrawn. 

Allowable Subject Matter

Claims 1-10, 13-20 and 22-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, Fox teaches a system for linearizing a sensor signal by converting the sensor signal into a linearized output signal (Abstract; [0034]), comprising: a position sensor (12) comprising a magnetic field sensing element configured to measure a magnetic field representative of a position of an object whose position changes relative to the position sensor ([0017]; [0036]), wherein the position sensor is configured to generate the sensor signal based on the measured magnetic field, wherein the magnetic field undergoes a linear field change corresponding to a first range of motion of the object relative to the position sensor and undergoes a non-linear field change corresponding to a second range of motion of the object relative to the position sensor ([0017]; [0034-0036]); 
 and a processing circuit configured to receive the sensor signal comprising a plurality of sensor signal values and convert the sensor signal into the linearized output signal comprising a plurality of linearized output values [0039]; the assigned respective first output value of the determined interval, and the assigned respective second output value of the determined interval, wherein the processing circuit is configured to convert the sensor signal value into the calculated linearized output signal value and generate the linearized output signal comprising the calculated linearized output signal value, wherein the linearized output signal is substantially free of non-linear distortion and represents the position of the object as the position changes within the first range of motion and the second range of motion of the object relative to the position sensor ([0036, 0039]; Fig 6-7). 
Fox discloses that the processor may have memory, but doesn’t specifically disclose a memory, in which an output value is stored for each of a plurality of linearization points, wherein the plurality of linearization points divide a value range into a plurality of intervals, wherein each interval is delimited by a respective first linearization point with an assigned respective first output value and a respective second linearization point with an assigned respective second output value; wherein at least two of intervals of the plurality of intervals have different interval lengths, which are formed by multiplication of an initial interval length by a respective integer factor, wherein the respective integer factor for at least one of the at least two intervals is not an integer power of an integer base of two or more. However, in a related field Hinrichs discloses: An alternate approach to the power series expansion computation is to store "key" data-point pairs at selected points along a response curve and to perform interpolations when required. When the response curve is broken into a large number of such segments (more segments enable nonlinear areas of the responsive curve to be more accurately reproduced), the storage requirements for the microcontroller increase substantially. One way to reduce data storage requirements is to use regular spacing of the input data points that delimit the boundaries of each segment, so that one of the two variables can be reconstructed by counting rather than by reading a stored value. Thus, a range of possible input voltages can be divided into a number of equal segments: the incremental count output from the analog-to-digital converter is chosen to be the same between succeeding data points on the response curve (abstract; Col. 2, lines 4-21). Hinrichs goes on to further disclose: while a factor of 2 is herein described for the increases in segment value size, other easily stored factors could also be employed (Col.5, lines 27-43). 
While this does teach on the employment of factors, Hinrichs fails to teach, in its entirety, using multiple respective integer factors in order to achieve different interval lengths. 
The prior arts, alone and in combination, do not anticipate nor render obvious
the aforementioned claim limitations. It is for these reasons that Claim 1 and all of its
dependent claims are allowable. 
	Similar reasoning is applied to Claim 13. The prior arts, alone and in combination, do not anticipate nor render obvious the aforementioned claim limitations. It is for these reasons that Claim 13 and all of its dependent claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863   

/NATALIE HULS/Primary Examiner, Art Unit 2863